Citation Nr: 1115005	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  05-12 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include mitral valve regurgitation.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include an adjustment disorder, major depressive disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1969 to April 1972 and September 1974 to October 1986.  The Veteran served in the Republic of Vietnam from May 1970 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2004 and November 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Philadelphia, Pennsylvania and Hartford, Connecticut, respectively.  The Veteran has timely appealed the issues noted on the cover page.

The Board notes that the April 2004 rating decision denied service connection for "any mental condition," and the November 2005 rating decision specifically denied service connection for PTSD.  While the Veteran did not specifically indicate his disagreement with the denial of a psychiatric condition in the April 2004 rating decision, the Veteran properly completed an appeal of his claimed PTSD approximately a year later.  The Board has recharacterized the appealed PTSD issue to include any diagnosed psychiatric disorder to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran testified in a Travel Board hearing before the undersigned Acting Veterans Law Judge in July 2010 from Waco, Texas; a transcript of that hearing is associated with the claims file.

The issues of service connection for hypertension and a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In February 1988 and January 2003 rating decisions, the RO denied the Veteran's claim for service connection for mitral valve regurgitation.  

2.  The evidence received since the January 2003 rating decision includes an official service treatment record that is relevant to the claim for service connection for mitral valve prolapse and this record existed at the time of the January 2003 decision and was not associated with the claims file at that time.  

3.  The preponderance of the evidence demonstrates that the mitral valve regurgitation began during the Veteran's military service, and has been chronic and continuous since that time.


CONCLUSION OF LAW

The criteria for service connection for mitral valve regurgitation have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In light of the favorable decision as to the reopening and merits as to the Veteran's claim for mitral valve regurgitation, the Board finds that no further VCAA discussion is warranted as to that issue.  This decision represents a fully favorable decision as to that issue.

Background

The Board notes that the Veteran was denied service connection for mitral valve regurgitation in a February 1988 rating decision.  The Veteran applied to reopen that claim and was again denied service connection in a January 2003 rating decision.  

Of record at the time of the January 2003 rating decision were the Veteran's service and VA treatment records and examination reports.  The Veteran's treatment records demonstrate that the Veteran's enlistment examination in August 1963 demonstrated a normal heart.  On examinations in March 1972, February 1974, May 1976, March 1978, and September 1980 the Veteran's heart was shown to be normal as well.  However, during the September 1980 examination, the Veteran reported having a palpitation or pounding heart, and noted that he did not know if he had a heart problem.  The Veteran underwent another examination in September 1984 at which time his heart was normal.  

In September 1985, the Veteran sought treatment in service for atypical chest pain.  At that time he reported having a two year history of anterior left chest pain.  The Veteran's EKG showed no acute ischemic changes and he was administered nitroglycerin at that time.  The pain subsided and the Veteran was discharged at that time with a diagnosis of atypical chest pain.  He was referred to Portsmouth Naval Hospital at discharge.  

The Veteran's October 1986 separation examination notes that the Veteran's heart was normal at that time.  However, the Veteran reported at that time that he had heart trouble.  He also reported receiving treatment for a heart condition in 1984 at a hospital, which he reported was diagnosed as a mitral valve leak.  The examiner noted that the Veteran had a mitral valve leak which was diagnosed in 1984 or 1985, but that such was "not considered disabling."

The Veteran underwent a VA examination in September 1987.  At that time, the Veteran's heart rhythm was normal and no murmur was heard.  The diagnosis was mitral valve regurgitation by history, which was currently asymptomatic.  

On the basis of that examination, the February 1988 rating decision denied service connection because, while the Veteran had treatment in service for chest pain in September 1985 and was currently diagnosed with mitral valve regurgitation, such a diagnosis was only by history and he was not shown to have a current diagnosis or that such was incurred in service.

VA treatment records from 1994 through 2002 demonstrated that the Veteran did not have any treatment for his heart throughout that period.  However, in an August 2002 treatment note, the Veteran was noted as having a history of mitral valve prolapse, an enlarged heart and bradycardia.

The Veteran applied for service connection of his heart disability which was again denied in the January 2003 rating decision.  That rating decision denied service connection because the Veteran's mitral valve regurgitation was not shown to have begun during or be related to military service.

The Veteran filed to reopen his claim for service connection for a heart disability in May 2003.  That correspondence noted that the Veteran wished to apply for an increase in benefits, apparently believing that service connection was in effect for his heart disability.  That document, however, makes no reference to the January 2003 document, nor does it note any disagreement with any previous decision to deny service connection for a heart disability.  A September 2003 correspondence gently reminded VA that he had claimed a heart disability in his May 2003 letter, but such had not yet been addressed.  Service connection for mitral valve regurgitation was again denied in an April 2004 rating decision, the subject of this appeal.

The evidence received after the January 2003 rating decision included numerous VA treatment records and examination reports, an October 1985 treatment record from Portsmouth Naval Hospital, as well as several written statements by the Veteran on appeal, as well as testimony from a July 2010 Board hearing.  

The October 1985 Portsmouth Naval Hospital record indicates that the Veteran sought treatment for left chest pain.  They noted prior treatment in September 1985, including the administration of nitroglycerin.  After examination, the diagnosis was "mitral valve prolapse with minimal mitral regurgitation, hemodynamically insignificant."

The VA treatment records received since January 2003 note that the Veteran has mitral valve regurgitation.  The most recent treatment records demonstrate that the Veteran underwent a nuclear stress test in April 2010, at which time the Veteran was noted as having sinus bradycardia prior to the test.  The stress test, however, was negative for any chest pain or echocardiographic evidence of ischemia.  The Board further notes that the Veteran underwent a echocardiograph in May 2010, the report of that examination demonstrated that the Veteran had mild mitral valve, tricuspid valve and aortic valve regurgitation as well as a grade 1 diastolic dysfunction.

The Veteran underwent a VA examination in September 2008 for his mitral valve regurgitation.  The VA examiner noted the September 1985 treatment in service which did not note any diagnosis for mitral valve regurgitation.  After reviewing the claims file, the VA examiner noted that the Veteran currently had mitral valve regurgitation, but no notation of such during military service.  On examination, the VA examiner noted that the Veteran did not demonstrate any murmurs.  The diagnosis was mitral valve regurgitation based on the evidence of record at that time.  He stated that it was less likely than not due to military service because he could find no evidence of such during service in the claims file.  The Board notes that the October 1985 Portsmouth Naval Hospital record was not received into evidence until after this examination was conducted.

The lay evidence from the Veteran received notes that the Veteran states that he was diagnosed with mitral valve regurgitation during military service.  He indicated in his June 2007 substantive appeal that he was initially service connected at 10 percent disabling for his heart disability on discharge from service, though in 1992 he was reduced to a noncompensable evaluation for that disability.  Moreover, evidence from the Veteran's July 2010 hearing indicates that he was diagnosed with mitral valve regurgitation in service in 1986, and that he has had that disability since that time.

The Board notes that VA's records do not demonstrate that the Veteran has ever been service connected for his claimed mitral valve regurgitation, nor any other heart condition, and that the Veteran has never received compensation for such.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Regarding claims to reopen, a decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  However, new evidence can be sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, a claim of service connection for mitral valve regurgitation was denied in a January 2003 rating decision, and the Veteran was notified of that determination during that same month.  

Therefore, new and material evidence is required to reopen the claim.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156; Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

However, on thorough review, the Board finds that the provisions of 38 C.F.R. § 3.156(c) must be applied to the Veteran's advantage in this case.

38 C.F.R. § 3.156(c) provides that, at any time after VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim notwithstanding the requirements of 38 C.F.R. § 3.156(a) (which defines new and material evidence).

The evidence received since the January 2003 rating decision includes an official service treatment record that is relevant to the claim for service connection for mitral valve prolapse and this record existed at the time of the January 2003 decision and was not associated with the claims file at that time.  The earlier rating decisions, accordingly, are not considered to be final for the purposes of the current appeal.

Specifically, the Board notes that the October 1985 Portsmouth Naval Hospital record has been received after the January 2003 rating decision.  The October 1985 Portsmouth Naval Hospital record indicates that the Veteran sought treatment for left chest pain.  They noted prior treatment in September 1985, including the administration of nitroglycerin.  After examination, the diagnosis was "mitral valve prolapse with minimal mitral regurgitation, hemodynamically insignificant."

The Board finds that 38 C.F.R. § 3.156(c) applies, and the claim for service connection for mitral valve prolapse must be reconsidered.  

The Board finds that the preponderance of the evidence of record demonstrates that the Veteran's mitral valve regurgitation began during military service and has been chronic and continuous since that time.  Thus, service connection for mitral valve regurgitation is warranted on this record.  The reasoning is as follows.

The clinical evidence of record clearly demonstrates that the Veteran has a current diagnosis of mitral valve regurgitation.  Such is noted throughout his VA treatment records as well as during his September 2008 VA examination.

Moreover, the Board notes that the evidence of record is clear that the Veteran had atypical chest pain in September 1985.  The Veteran sought treatment at that time was given nitroglycerin and was discharged and told to seek treatment at the Portsmouth Naval Hospital.  The Veteran received treatment at the Portsmouth Naval Hospital in October 1985, at which time he was diagnosed with mitral valve prolapse with a minimal mitral regurgitation.  Moreover, the Veteran's October 1986 separation examination specifically noted that the Veteran had a history of mitral valve leak that was diagnosed in 1984 or 1985.  Such a disorder was not considered disabling at the time of separation.  Thus, the Board finds that the record more than adequately demonstrates that the Veteran's mitral valve regurgitation began in and was diagnosed during military service, at Portsmouth Naval Hospital in October 1985.

While the Board specifically acknowledges that the VA examiner stated that the Veteran's mitral valve regurgitation was not related to service, the Board notes that the examiner did not have access to the October 1985 service treatment record which demonstrates treatment and diagnosis of mitral valve regurgitation at Portsmouth Naval Hospital in October 1985.  The VA examiner opined that there was no relationship between the current mitral valve prolapse and service since there was no diagnosis in service.  The October 1985 service treatment record establishes a diagnosis in service.  

The Board also finds that the lay evidence demonstrating continuity of symptomatology to be highly probative in this case.  Specifically while not competent to render a diagnosis, the Veteran is competent to state that he has been diagnosed with mitral valve regurgitation, that he experiences symptomatology associated with that diagnosis and that such symptomatology has been ongoing since military service, when the evidence is clear that such a diagnosis was first rendered.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  In this case, the Veteran has so competently and credibly stated that such disorder has been ongoing and continuous since military service.  

The Board further notes that the Veteran filed for service connection within a year of discharge from service, claiming this disorder.  The Veteran's symptomatology has been sporadically documented throughout the record, particularly in 1987 and 2002, and then most recently since 2003.  The Board finds that this evidence corroborates the Veteran's lay evidence of continuity of symptomatology.  

Accordingly, the Board finds that service connection for mitral valve regurgitation is warranted because such is shown to have begun in service and has been chronic and continuous since discharge from service.  See 38 C.F.R. § 3.102, 3.303(b); see also Groves v. Peake, 524 F.3d 1306 (2008) (where there is evidence of a chronic disease in service, as well as evidence of the same chronic disease post service, medical nexus evidence is not needed to establish service connection).

In reaching the above conclusions, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for mitral valve regurgitation is granted.


REMAND

Regarding the claim for service connection for a psychiatric disorder, the Board notes that there are current diagnoses of major depressive disorder and PTSD.  The Veteran has indicated that his PTSD is due to fear of hostile military activity, particularly due to his service in the Republic of Vietnam, as well as several fires onboard ships and the bombing of the embassy in Beirut in 1983.  The Board notes that the on July 13, 2010, VA relaxed the lay evidence standards for corroboration of in-service stressors as to fear of hostile military activity during service.  See 38 C.F.R. § 3.304(f)(3) (2010).  

The Board finds that there is sufficient information for VA to request stressor information from the United States Army and Joint Services Records Research Center (JSRRC).  Specifically, the Veteran reported that while serving in Vietnam, on the day he arrived, the base in Cam Ranh Bay was bombed for five hours.  He also stated that the base was bombed for five days.  The service records show that the Veteran arrived in Vietnam on May 4, 1970 and he was assigned to the 56th APU and the 604th CS Maintenance Company.  He served in Vietnam from May 1970 to April 1971.  The Veteran reported that the bombing had occurred in May or June 1970.  See the Veteran's testimony at the hearing before the Board in July 2010.  

The Board finds that the RO should contact the JSRRC and make an attempt to verify the above stressor event.  

The Veteran also reported several stressor events which occurred while he was serving with the United States Navy from September 1978 to October 1986.  The Veteran reported that there was a fire aboard the USS Ticonderoga during his assignment to that ship; there was a fire aboard the USS Tettnall during the period of November 1982 to January 1983 and/or February to April 1983; he was stationed near the United States Embassy in Beirut when such was bombed in 1983, and when the Veteran was assigned to the USS Tettnall, the ship responded during the bombing; and USS Sumter and USS Barnstable County collided with each other, and/or either vessel collided with a causeway during joint operations, during which injuries were sustained to people aboard the USS Barnstable County.  

The Board finds that the RO should contact the Veteran and request additional detailed information regarding the stressor events which occurred in the Navy, specifically the date of the events within a two month time period and the unit to which he was assigned during the events.  The Veteran must provide detailed specific information about his claimed stressors to facilitate the verification process. 

Thereafter, the RO should provide a summary of the Veteran's stressor statement to the JSRRC and the Department of the Navy Naval Historical Center (NHC), and ask them to attempt to verify the stressor.  38 U.S.C.A. § 5103A(b) (West 2002). 

The Board also finds that a VA examination is necessary in this case as to a nexus between service and the Veteran's current psychiatric disorder.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

As to the Veteran's claim for hypertension, the Board notes that the Veteran underwent a VA examination for that disorder in September 2008.  The VA examiner stated that such was less likely due to military service; however, no rationale for that opinion was provided.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993) (the probative value of the medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing data, and the medical conclusion that the physician reaches).  

Moreover, in light of the grant of the Veteran's mitral valve regurgitation discussed above, an opinion as to relation of hypertension to the Veteran's service-connected heart disorder is required in this case.  Thus, the VA examination in this case is not completely adequate in order to make a decision on that issue at this time.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The RO should make an attempt to obtain relevant outstanding VA treatment records from the Dallas VA Medical Center since April 2010 and associate them with the claims file.  The RO should also make an attempt to obtain relevant outstanding VA treatment records showing treatment for PTSD from the VA medical facilities in Big Springs, Texas, and New Haven, Connecticut dated from 2004.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant outstanding VA treatment records showing treatment for hypertension and a psychiatric disorder to include PTSD from the Dallas VA Medical Center since April 2010 and associate them with the claims file.  

The RO should also make an attempt to obtain relevant outstanding VA treatment records showing treatment for PTSD from the VA medical facilities in Big Springs, Texas, and New Haven, Connecticut dated from 2004.  


2.  Attempt to obtain and associate with the claims file all hospitalization records for the Veteran from the Portsmouth Naval Hospital, particularly from 1985 and 1986.  If VA is unable to obtain those documents, the Veteran should be so informed and such should be noted in the claims file.

3.  Ask the Veteran about any private treatment he has received since discharge from military service for his hypertensive and psychiatric disorders, to include Mobil Oil.  After obtaining the necessary medical release forms, VA should attempt to obtain those identified documents and associate them with the claims file.  If VA is unable to obtain those records, and further attempts to obtain those records would be futile, such should be noted in the claims file and the Veteran should be so informed so that he may attempt to obtain those records on his own behalf.

4.  The RO should take appropriate steps to contact the Veteran in order to obtain additional information or other specific details concerning the claimed stressor events which occurred during the Veteran's Naval service.  This specific information should include any names or unit designations or assignments, and dates (within a two month time period) of the events.  The Veteran also should be informed that he may provide other evidence to support his assertions.

5.  Thereafter, after waiting an appropriate time period for the Veteran to respond, the RO should prepare of a summary of the Veteran's claimed stressors.  The RO should forward the summary to JSRRC and NHC in order to attempt to verify the events. 

The summary should include the above listed stressor events which occurred in Vietnam in May and/or June 1970 and the stressor events which occurred during the Veteran's Naval service.  

6.  Following the completion of the above development, schedule the Veteran for a VA psychiatric examination in order to determine the nature of the Veteran's claimed psychiatric disorder and whether such is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should state the diagnosis of any psychiatric disorder found, to include a major depressive disorder, as well as PTSD as defined by the diagnostic criteria under the DSM-IV required by 38 C.F.R. § 4.125.  

If the Veteran meets the diagnostic criteria for PTSD, the examiner should determine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that such PTSD is related to his military service, to include any corroborated stressor events.  The VA examiner should also specifically discuss whether the Veteran's PTSD is due to any fear of hostile military activity, particularly as a result of his service in the Republic of Vietnam.  

For any other non-PTSD psychiatric disorder, the examiner should opine whether such psychiatric disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) arose as a result of military service, to include any of the corroborated stressors noted above.

A rationale for all opinions expressed should be provided.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative. 

7.  Schedule the Veteran for VA examination in order to determine the nature and etiology of the hypertension and whether such is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following a claims file review and examination, the examiner should report all current diagnoses and indicate if a hypertensive disorder is found.  The examiner should then opine whether such disorder more likely, less likely or at least as likely as not (50 percent or greater probability) arose during or is related to military service.  

The VA examiner should also opine as to whether any current hypertension is due to or aggravated beyond the normal progression of that disorder by the Veteran's service-connected heart disability.  If such aggravation is noted, the Veteran's baseline level of symptomatology should be noted and the amount of aggravation by the Veteran's heart disability should be noted.

A rationale for all opinions expressed should be provided.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative. 

8.  Following the completion of the above to the extent possible, the RO should readjudicate the Veteran's claims of service connection for hypertension and a psychiatric disorder, to include major depressive disorder and PTSD.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

	

______________________________________________
C.L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


